DETAILED ACTION
Claims 1-20 are pending in this office action.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to an abstract idea without significantly more.
Claims 1, 8, 15 recite a method or system for (scanning data organized in column-major format in a first data object to obtain a query result corresponding to a query statement; and scanning the data organized in the column-major format with the first predicate filtering optimization disabled to obtain a first query result; and scanning the data organized in the column-major format with the second predicate filtering optimization disabled to obtain a second query result) as drafted, is system process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “the one or more hardware processors”, “instructions”, “a memory”, or “one or more processors” nothing in the claim element precludes the step from practically being performed in the mind.
 For example, but for “the one or more hardware processors”, “instructions”, “a memory”, or “one or more processors” language, “scanning” in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using the one or more hardware processors” or “one or more processor”, “instructions”, and “a memory”, to perform  scanning step. The processor in step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one processor to perform identifying and writing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations  such as:

 “when the query result and the first query result are different from each other, indicating the first predicate filtering optimization as a source of an inaccuracy in the query result; when the query result and the second query result are different from each other, indicating the second predicate filtering optimization as the source of the inaccuracy in the query result” that just indicates indicating inaccuracy result when results are different (Kim et al (US-20080313157): paragraphs 17, 51);  and 
“when the query result and the first query result are the same, enabling the first predicate filtering optimization, disabling a second predicate filtering optimization” that just indicates disabling an optimization and enabling another optimization when results are the same (Anwar et al (US 20120317082): paragraphs 73-76 ).   As discussed above, the claims are not patent eligible.
The dependent claims 2-7, 9-14, 16-20 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified.






Allowable Subject Matter
Claims 1-20 are allowed if claims 1-20 overcome 101 rejection.
The prior art of the record such as Ganesh teaches response to a request to update or lock a row stored in column-major format in a record of a table, the row may be migrated and subsequently stored into row-major format, the row includes segments that are scanned (abstract, figs. 3-4, paragraphs 34, 42). Anwar teaches disabling a function and enabling another function when results are the same.  Kim teaches providing indication of invalid in search results corresponding to the query when the hash-key value of text of webpage stored in the search DB 30 is different from the hash-key value of text included in the webpage obtained by the analyzer 24 (paragraphs 17, 51).  However, none of the prior art of the record teaches wherein:
 scanning data organized in column-major format in a first data object to obtain a query result corresponding to a query statement; when the query statement includes at least one predicate, disabling a first predicate filtering optimization and scanning the data organized in the column-major format with the first predicate filtering optimization disabled to obtain a first query result; when the query result and the first query result are different from each other, indicating the first predicate filtering optimization as a source of an inaccuracy in the query result; when the query result and the first query result are the same, enabling the first predicate filtering optimization, disabling a second predicate filtering optimization, and scanning the data organized in the column-major format with the second predicate filtering optimization disabled to obtain a second query result; when the query result and the second query result are different from each other, 




















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169